Citation Nr: 1746632	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-34 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hyperthyroidism with Graves' disease, status post radioactive iodine treatment and residual hypothyroid endocrine dysfunction, prior to October 1, 2013, and a rating in excess of 60 percent thereafter.

2.  Entitlement to service connection for a right foot disability, to include plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from September 1971 to September 1973 and from January 1975 to March 1996.  He is the recipient of the Good Conduct Medal with seven stars, the Letter of Appreciation on ten occasions, the Meritorious Mast on six occasions, the Certificate of Commendation on three occasions, and the Navy Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appellant was afforded an informal conference before a Decision Review Officer (DRO) in February 2013.  A summary is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated, the issue of entitlement to a TDIU, which was most recently denied in a June 2017 decision.  The Veteran did not yet file a notice of disagreement in response to that decision, and there has not been any additional evidence added to the record since that decision.

The issue of entitlement to service connection for right foot plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to October 1, 2013, the appellant's hyperthyroidism with Graves' disease, status post radioactive iodine treatment and residual hypothyroid endocrine dysfunction, was manifested by tremors, heat tolerance, frequent bowel movements and weight gain, but without tachycardia, high blood pressure, muscular weakness or mental disturbance.

2.  From October 1, 2013, to June 1, 2017, the appellant's hyperthyroidism with Graves' disease, status post radioactive iodine treatment and residual hypothyroid endocrine dysfunction, was characterized by intermittent tachycardia, muscular weakness, cold intolerance, mental disturbance, sleepiness, fatigue, constipation, mental sluggishness, and weight gain.

3.  From June 1, 2017, the appellant's hyperthyroidism with Graves' disease, status post radioactive iodine treatment and residual hypothyroid endocrine dysfunction, was not characterized by thyroid enlargement, tachycardia, eye involvement, muscular weakness, loss of weight, cold intolerance, cardiovascular involvement, mental disturbance, bradycardia, or sleepiness; and there were no sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.


CONCLUSIONS OF LAW

1.  Prior to October 1, 2013, the criteria for a rating in excess of 10 percent for hyperthyroidism with Graves' disease, status post radioactive iodine treatment and residual hypothyroid endocrine dysfunction, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.119, Diagnostic Code 7999-7903 (2016).

2.  From October 1, 2013 to June 1, 2017, hyperthyroidism with Graves' disease, status post radioactive iodine treatment and residual hypothyroid endocrine dysfunction, is 100 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.119, Diagnostic Code 7999-7903 (2016).

3.  From June 1, 2017, the criteria for a rating in excess of 60 percent for hyperthyroidism with Graves' disease, status post radioactive iodine treatment and residual hypothyroid endocrine dysfunction, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.119, Diagnostic Code 7999-7903 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Criteria and Analysis

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The appellant is service-connected for hyperthyroidism with Graves' disease, status post radioactive iodine treatment and residual hypothyroid endocrine dysfunction.  He developed hypothyroidism as a result of the radioactive iodine treatment for his hyperthyroidism.  As discussed below, he experiences both hypo- and hyperthyroidism-related symptoms.  The RO rated his disability by analogy under Diagnostic Code (DC) 7999-7900 for hyperthyroidism from July 22, 2011, to October 1, 2013, and by analogy under DC 7999-7903 for hypothyroidism beginning October 1, 2013.

DC 7900 directs that a 10 percent rating should be assigned for hyperthyroidism characterized by tachycardia, which may be intermittent, and tremor, or hyperthyroidism which requires continuous medication for control.  A 30 percent rating is warranted for tachycardia, tremor, and increased pulse pressure or blood pressure.  A 60 percent rating is warranted for emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure.  A 100 percent rating is warranted for thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  Note (1) states that if disease of the heart is the predominant finding, evaluate as hyperthyroid heart disease (DC 7008) if doing so would result in a higher evaluation than using the criteria above.  Note (2) states that if ophthalmopathy is the sole finding, evaluate as field vision, impairment of (DC 6080); diplopia (DC 6090); or impairment of central visual acuity (DC 6061-6079). 

DC 7903 directs that hypothyroidism characterized by fatigability or the requirement for continuous medication for control should be assigned a 10 percent rating.  Hypothyroidism characterized by fatigability, constipation, and mental sluggishness warrants a 30 percent rating.  Hypothyroidism characterized by muscular weakness, mental disturbance, and weight gain warrants a 60 percent rating.  Hypothyroidism characterized by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness warrants a 100 percent rating.

The appellant was afforded a contracted examination in March 2012.  He was diagnosed with hyperthyroidism and Graves' disease, status post radioactive iodine treatment.  Continuous medication, Synthroid, was required for control.  The appellant underwent radioactive iodine treatment in 1978.  No surgery had been performed.  The appellant had hypothyroid endocrine dysfunction following treatment.  Findings, signs, and symptoms attributable to a hyperthyroid condition included tremor, heat intolerance, and frequent bowel movements.  Findings, signs, and symptoms attributable to a hypothyroid condition included weight gain.  The appellant's baseline weight was noted to be 195 pounds, while his current weight was 242 pounds.  There were no findings, signs, or symptoms attributable to a hyperparathyroid or hypoparathyroid condition.  There were no symptoms due to pressure on adjacent organs.  Examination of the eyes was normal; there were no exophthalmos.  Examination of the neck was normal; there was no palpable thyroid enlargement or nodules.  Pulse was regular; heart rate was 72 beats per minute.  Blood pressure was measured to be 148/78, 144/78, and 144/78.  Reflexes were normal.  There were no associated scars.  No areas of skin of the neck were hypo- or hyperpigmented, had abnormal texture, were missing underlying soft tissue, or were indurated and inflexible due to thyroid or parathyroid disease or treatment for such.  The appellant had a benign neoplasm.  Radiation treatment was completed in 1978.  There were no other residual conditions or complications due to the neoplasm or treatment.  The appellant's thyroid condition did not impact his ability to work.  

In a Statement in Support of Claim received in March 2012, the appellant reported that he experiences anxiety, irritability, difficulty sleeping, fatigue, depression, tremors in fingers and hand, muscle spasms and cramps, frequent bowel movements or diarrhea, erectile dysfunction or reduced libido, dry irritated eyes, weight gain despite normal eating habits, sensitivity to heat, increased blood sugar, and high cholesterol with very high triglyceride levels, which he attributes to his hyperthyroidism with Graves' disease.  He stated that these symptoms have been present since his active service.

In his NOD received in September 2012, the appellant argued that he should receive a 30 percent rating for hyperthyroidism with Graves' disease because he experiences rapid heartbeat when resting, tachycardia, tremors, increased pulse pressure, and occasional increased blood pressure.

The appellant was afforded a contracted examination in October 2013.  The appellant was diagnosed with hyperthyroidism with Graves' disease, status post radioactive iodine treatment and residual hypothyroid endocrine dysfunction.  Continuous medication, Synthroid, was required for control of a thyroid condition.  Radioactive iodine treatment had been performed.  No surgery or other type of treatment had been performed.  The appellant has hypothyroid endocrine dysfunction following treatment.  Findings, signs, or symptoms attributable to a hyperthyroid condition include intermittent tachycardia, palpitations, intermittent atrial fibrillation or other arrhythmia with one to three episodes in the past 12 months, tremor, emotional instability, fatigability, muscular weakness, increased sweating, flushing, heat intolerance, and frequent bowel movements.  Findings, signs, or symptoms attributable to a hypothyroid condition include fatigability, constipation, mental sluggishness, mental disturbance (dementia, slowing of thought, depression), muscular weakness, weight gain with current weight of 236 pounds, sleepiness, and cold intolerance.  There were no findings, signs, or symptoms attributable to a hyperparathyroid condition.  Findings, signs, or symptoms attributable to a hypoparathyroid condition include muscular spasms (tetany).  There were no symptoms due to pressure on adjacent organs.  Examination of the eyes was normal; there were no exophthalmos.  Examination of the neck was normal; there was no palpable thyroid enlargement or nodules.  Pulse was regular; heart rate was 64 beats per minute.  Reflexes were normal.  There were no associated scars.  No areas of skin of the neck were hypo- or hyperpigmented, had abnormal texture, were missing underlying soft tissue, or were indurated and inflexible due to thyroid or parathyroid disease or treatment for such.  There was no benign or malignant neoplasm or metastases.  The appellant's thyroid condition did not impact his ability to work.  The examiner noted that the appellant's radioactive treatment for hyperthyroidism resulted in chronic hypothyroidism requiring life-long thyroid replacement therapy.

In his VA Form 9, received in December 2013, the appellant argued that he met the criteria for a 100 percent rating because he has cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, and sleepiness.  He stated that a VA doctor told him that his heartbeat was less than 60 beats per minute.

A Request for Employment Information in Connection with Claim for Disability Benefits was received from NyCanCo EMS Product in September 2016.  It was reported that the appellant worked there from January 2013 to January 2016, and missed approximately 650 hours in the last 12 months due to disability.  The appellant performed clerical work four hours per day, 20 hours per week.  His gross earnings in the final 12 months of working there were $5,600.  He was given flexible hours for arrival and departure due to his disabilities.  The appellant was laid off in January 2016 due to disability and surgery.  The appellant was not entitled to receive sick, retirement, or other benefits from this employer.

An Application for Increased Compensation Based on Unemployability was received in October 2016.  The appellant reported that he was unable to secure or follow a substantially gainful occupation due to his right knee total arthroplasty, left knee arthroscopy, and degenerative joint disease.  He noted that he was awaiting a left knee total arthroplasty.  He reported that he worked for NyCanCo EMS products from January 2013 to January 2016 for 20 hours per week.  His highest gross earnings per month were $500.  He stated that he lost 600 hours due to illness.  He reported that he was a self-employed drapery installer for 30 hours per week from January 1996 to December 2012.  His highest gross earnings per month were $900.  He lost 400 hours due to illness.  He reported that he had applied for office management work in March 2016, and that he had a high school education.  He had not completed any other education or training.  He explained that he was unable to work due to surgery for a total right knee replacement, and that he was to undergo the same operation for the left knee after his right had recovered.  He stated that he was still experiencing a great deal of bilateral knee pain and was seeing doctors for other disabilities.

A second Application for Increased Compensation Based on Unemployability was received in March 2017.  The appellant reported that he was unable to secure or follow any substantially gainful occupation due to his left and right knee disabilities and thyroid dysfunction.  He reported that he worked NyCanCo EMS products from January 2013 to January 2016 for 20 hours per week.  He stated that he lost 600 hours due to illness and that his highest gross earnings per month were $500.  He had applied for administrative work in March 2016, and that he had a high school education.  He had not completed any other education or training.  

The appellant was afforded a contracted examination on June 1, 2017.  The claims file was reviewed.  He was diagnosed with hyperthyroidism with Graves' disease, status post radioactive iodine treatment and residual hypothyroid endocrine dysfunction.  He underwent radioactive iodine treatment for hyperthyroidism in 1978 and had been taking Synthroid since.  The appellant has residual hypothyroid endocrine dysfunction.  There were no findings, signs, or symptoms attributable to a hyperthyroid, hypothyroid, hyperparathyroid, or hypoparathyroid condition.  There were no symptoms due to pressure on adjacent organs.  Examination of the eyes was normal; there were no exophthalmos.  Examination of the neck was normal; there was no palpable thyroid enlargement or nodules.  Pulse was regular; heart rate was 60 beats per minute.  Blood pressure was measured at 149/86, 144/89, and 138/84.  Reflexes were not tested.  There were no scars or other disfigurement of the neck.  There was no benign or malignant neoplasm or metastases.  The appellant's thyroid condition did not impact his ability to work.

	B.  Prior to October 1, 2013

Upon consideration of the evidence above, the Board finds that the evidence does not warrant a disability rating in excess of 10 percent for the period prior to October 1, 2013.  The Board has considered the reported symptomatology under both DC 7900 for hyperthyroidism as well as DC 1903 for hypothyroidism.  However, neither diagnostic code provides for a rating in excess of 10 percent.    

To warrant a 30 percent disability rating under DC 7900, the evidence should show tachycardia, tremor , and increased pulse pressure or blood pressure.  While the evidence shows tremors were present, he did not have tachycardia, increased pulse pressure, or increased blood pressure.  Moreover, the appellant did not exhibit any of the symptoms associated with the 60 percent criteria; there was no emotional instability, tachycardia, fatigability, increased pulse pressure, or increased blood pressure.  Similarly, with respect to the 100 percent criteria, there was no thyroid enlargement, tachycardia, eye involvement, muscular weakness or loss of weight; and there were likewise no sympathetic nervous system, cardiovascular, or gastrointestinal symptoms, other than heat intolerance and frequent bowel movements.

When considering whether a disability rating in excess of 10 percent is warranted under DC 7903 for hypothyroidism, the Board notes that the only symptom noted was weight gain.  While weight gain could potentially warrant a 60 percent disability rating under DC 7903, to warrant the 60 percent rating, the evidence needs to show muscular weakness, mental disturbance and weight gain.  However, muscle weakness and mental disturbance are not noted symptoms prior to October 1, 2013.  Therefore, a disability rating in excess of 10 percent is not warranted under DC 7903.  

The Board has considered whether rating the appellant under a different diagnostic code would result in a higher rating.  However, there is no evidence that the appellant experienced a hyper- or hypoparathyroid condition.  Rather, the March 2012 examiner stated that the appellant did not have any findings, signs, or symptoms attributable to a hyper- or hypoparathyroid condition.  The examiner also stated that the appellant did not have toxic or nontoxic adenoma of the thyroid gland.  

The Board has considered the appellant's lay history of symptomatology related to his claimed disorder throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The appellant in this case is not competent to determine the cause of his symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  The Board finds the VA examination reports to be of greater probative weight than the appellant's lay assertions. 

As the evidence preponderates against an initial rating in excess of 10 percent prior to October 1, 2013, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 28 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	C.  October 1, 2013, to June 1, 2017

The RO appears to have only considered the appellant's hypothyroid symptoms when it assigned the 60 percent rating beginning October 1, 2013.  However, the Board has considered symptomatology associated with both hyperthyroidism and hypothyroidism as the Veteran's disability encompasses both.  Upon review of the evidence the Board finds that for the period from October 1, 2013 to June 1, 2017, the Veteran's disability more nearly approximates that of a 100 percent rating.

With respect to the 100 percent criteria for hyperthyroidism, the October 2013 examiner observed that the appellant had intermittent tachycardia and muscular weakness.  However, he did not have thyroid enlargement, eye involvement, loss of weight, or sympathetic nervous system, cardiovascular, or gastrointestinal symptoms, save for increased sweating, flushing, heat intolerance, and frequent bowel movements.  He also experienced palpitations, intermittent atrial fibrillation or other arrhythmia one to three times in the previous 12 months.

With respect to the 100 percent criteria for hypothyroidism, the appellant had cold intolerance, muscular weakness, mental disturbance (dementia, slowing of thought, depression), and sleepiness.  He did not have bradycardia.  He also experienced fatigability, constipation, mental sluggishness, and weight gain. 

The appellant exhibited symptomatology of both hyper- and hypothyroidism.  As his symptomatology encompasses many of the symptoms contemplated in the 100 percent rating criteria for hyper- and hypothyroidism, the evidence is in relative equipoise as to whether his overall symptomatology, attributable to his service-connected hyperthyroidism with Graves' disease, more nearly approximates a 100 percent rating from October 1, 2013, to June 1, 2017.  Affording the appellant the benefit of the doubt, a 100 percent rating for the period from October 1, 2013, to June 1, 2017, is granted.

	D.  From June 1, 2017

As noted above, the Board has determined that a 100 percent rating is warranted Form October 1, 2013 to June 1, 2017.  The RO had rated the disability as 60 percent disabling from October 1, 2013.  Therefore, the Board must consider whether a disability rating in excess of 60 percent is warranted from June 1, 2017.  Upon review of the evidence the Board finds that a rating in excess of 60 percent from June 1, 2017, is not warranted.  

In this regard, the Board notes that the June 2017 VA examiner found there were no symptoms associated with hyperthyroidism, hypothyroidism, hyperparathyroidism or hypoparathyroidism.  Therefore, there is no basis on which to grant a disability rating in excess of 60 percent from June 1, 2017 even upon consideration of other potentially applicable rating criteria.  
As the evidence preponderates against a rating in excess of 60 percent from June 1, 2017, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 28 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for hyperthyroidism with Graves' disease, status post radioactive iodine treatment and residual hypothyroid endocrine dysfunction prior to October 1, 2013, is denied.

A 100 percent disability rating for hyperthyroidism with Graves' disease, status post radioactive iodine treatment and residual hypothyroid endocrine dysfunction from October 1, 2013, to June 1, 2017, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a rating in excess of 60 percent for hyperthyroidism with Graves' disease, status post radioactive iodine treatment and residual hypothyroid endocrine dysfunction from June 1, 2017, is denied.


REMAND

In addition to hyperthyroidism with Graves' disease, the appellant is service-connected for painful and unstable scars of the bilateral knees, bilateral total knee replacements, which were previously rated as bilateral knee degenerative joint disease and left knee medial lateral instability; left foot plantar fasciitis; left leg status post compartment syndrome, status post surgery with residual scars; and deep, nonlinear bilateral knee scars.

An October 1988 clinical note states that the appellant was to undergo a bilateral ankle strengthening program.

A November 1991 clinical note states that the appellant had chronic exertional compartment syndrome of the bilateral legs.

An April 1994 clinical note states that the appellant complained of pain in the right lower leg.  The impression was compartment syndrome.

In a Statement in Support of Claim received in March 2012, the appellant contended that his numerous bilateral leg problems, for which he underwent surgery during active service, caused or aggravated his right foot plantar fasciitis.

In his NOD received in September 2012, the appellant reported that he experienced bilateral foot problems during active service, although his left foot bothered him more than his right at the time.  He stated that he favored his right foot as a result of his left foot plantar fasciitis, which he contends exacerbated his right foot problems. 

During his February 2013 DRO hearing, the DRO indicated that a medical opinion was being requested for right foot plantar fasciitis and any possible relationship to his service-connected bilateral knee or left foot disabilities.  

In his VA Form 9, received in December 2013, the appellant argued that his right foot plantar fasciitis was caused by running in boots, marching, drilling, and performing physical training for more than 24 years with the Marine Corps.  He stated that he now must wear orthotics to be able to ambulate reasonably on a daily basis.

A November 2016 clinical note states that X-rays revealed no acute bony change or significant arthritic change in either ankle.  There was a 7-8 mm. calcaneal plantar spur in the left foot, and a 6 mm. calcaneal plantar spur in the right.

Because the March 2013 examination report did not address aggravation, the appellant was scheduled for another examination in July 2015.  However, the July 2015 contracted examination report is inadequate.  The examiner was requested to opine as to whether the appellant's right foot plantar fasciitis was aggravated due to or as the result of his service-connected left foot plantar fasciitis and/or bilateral knees.  Rather than offer an aggravation opinion which addressed both left foot plantar fasciitis and bilateral knees, the contracted examiner only opined that there was no indication that the appellant's left foot plantar fasciitis aggravated his right foot plantar fasciitis.  Only VA treatment records were reviewed, although the appellant's service treatment records and lay statements are in the claims file.

Thus, a new examination and etiological opinion with respect to the appellant's right foot plantar fasciitis is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Associate any and all outstanding VA medical records with the claims file.

2.  Then, schedule the appellant for an appropriate examination with an appropriate examiner to determine the nature and etiology of any and all right foot disabilities present.  The claims file must be made available to, and must be reviewed by, the examiner.

All right foot disorders should be diagnosed.  If plantar fasciitis or calcaneal spur is not diagnosed, a thorough explanation should be provided as to why.

After examining the appellant and reviewing the record, including this REMAND, the appellant's service treatment records, VA medical records, private medical records, and lay statements, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that each identified right foot disability was caused by or incurred during his active service, to include the October 1988 clinical note regarding a bilateral ankle strengthening program, the November 1991 clinical note which diagnosed chronic exertional compartment syndrome of the bilateral legs, the April 1994 clinical note which states that the appellant complained of pain in the right lower leg and that the impression was compartment syndrome; and the appellant's reported running in boots, marching, drilling, performing physical training for more than 24 years with the Marine Corps, bilateral foot pain during active service, and favoring of the right foot due to his left foot problems.

If not, opine as to whether it is at least as likely as not that each identified right foot disability was proximately due to or the result of any or a combination of the following:

	(i) painful or unstable scars of the bilateral knees

(ii) bilateral total knee replacements, previously rated as bilateral knee degenerative joint disease and left knee medial lateral instability

(iii) left foot plantar fasciitis

(iv) left leg status post compartment syndrome, status post surgery with residual scars

(v) deep, nonlinear bilateral knee scars

If not, opine as to whether it is at least as likely as not that each identified right foot disability was aggravated (permanently made worse) by any or a combination of the following:

	(i) painful or unstable scars of the bilateral knees

(ii) bilateral total knee replacements, previously rated as bilateral knee degenerative joint disease and left knee medial lateral instability

(iii) left foot plantar fasciitis

(iv) left leg status post compartment syndrome, status post surgery with residual scars

(v) deep, nonlinear bilateral knee scars

The appellant is competent to report symptoms capable of lay observation.  

Clearly-stated, fully-reasoned rationale for all opinions rendered must be provided.  If examination and/or testing is performed, all examination findings/testing results must also be provided.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


